UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant|X| Filed by a Party other than the Registrant|_| Check the appropriate box: |_|Preliminary Proxy Statement |_|Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) |x|Definitive Proxy Statement |_|Definitive Additional Materials |_|Soliciting Material under Rule 14a-12 GENCO SHIPPING & TRADING LIMITED (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): |x|No fee required |_|Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: |_|Fee paid previously with preliminary materials. |_| Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Genco Shipping & Trading Limited 299 Park Avenue (12th Floor) New York, New York 10171 (646) 443-8550 March 29, 2012 Dear Shareholder: You are cordially invited to attend the 2012 Annual Meeting of Shareholders which will be held at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY at 10:00 a.m. on Thursday, May 17, 2012.Your Board of Directors looks forward to greeting those shareholders that are able to attend.On the following pages you will find the formal Notice of Annual Meeting and Proxy Statement. For the Annual Meeting, we are pleased to take advantage of the “Notice and Access” rule adopted by the Securities and Exchange Commission to furnish proxy materials to shareholders over the internet.We believe this process will provide you with an efficient and quick way to access your proxy materials and vote your shares, while allowing us to reduce the environmental impact of our Annual Meeting and the costs of printing and distributing the proxy materials.On or about April 5, 2012, we intend to mail to most shareholders only a Notice of Internet Availability of Proxy Materials that tells them how to access and review information contained in the proxy materials and vote electronically over the internet.If you received only the Notice in the mail, you will not receive a printed copy of the proxy materials in the mail unless you request the materials by following the instructions included in the Notice. At the Annual Meeting, you will be asked to (i) elect three Class I Directors; (ii) approve Genco’s 2012 Equity Incentive Plan; and (iii) ratify the appointment of Deloitte & Touche LLP as the company’s auditors for the fiscal year ending December 31, 2012.Your Board of Directors recommends that you vote your shares “FOR” proposals (i), (ii), and (iii).These proposals are more fully described in the accompanying proxy statement. Whether or not you expect to attend the Annual Meeting, it is important that your shares be represented.Please vote your shares using the internet or a toll-free telephone number, or by requesting a printed copy of the proxy materials and completing and returning by mail the proxy card and you will receive in response to your request.Instructions on using each of these voting methods are outlined in the proxy statement. Your cooperation will ensure that your shares are voted. Thank you for your continued support. Sincerely, /s/ Peter C. Georgiopoulos Peter C. Georgiopoulos Chairman Genco Shipping & Trading Limited 299 Park Avenue, 12th Floor New York, New York 10171 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 17, 2012 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders (the “Annual Meeting”) of Genco Shipping & Trading Limited, a Marshall Islands corporation (“Genco”), will be held on May 17, 2012 at 10:00 a.m. (local time), at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NYfor the following purposes: 1. To elect Basil G. Mavroleon, Rear Admiral Robert C. North, USCG (ret.), andHarry A. Perrin as Class I Directors to the Board of Directors of Genco; 2. To approve Genco’s 2012 Equity Incentive Plan; 3. To ratify the appointment of Deloitte & Touche LLP as the independent auditors of Genco for the fiscal year ending December 31, 2012; and 4. To transact such other business as may properly come before the Annual Meeting or at any adjournment or postponement thereof. Shareholders of record at the close of business on March 19, 2012 are entitled to notice of, and to vote at, the Annual Meeting or any adjournment or postponement thereof. A list of such shareholders will be available at the Annual Meeting. All shareholders are cordially invited to attend the Annual Meeting. If you do not expect to be present at the Annual Meeting, you are requested to fill in, date and sign the enclosed proxy and mail it promptly in the enclosed envelope to make sure that your shares are represented at the Annual Meeting.Shareholders of record also have the option of voting by using a toll-free telephone number or via the Internet. Instructions for using these services are included on the proxy card. In the event you decide to attend the Annual Meeting in person, you may, if you desire, revoke your proxy and vote your shares in person in accordance with the procedures described in the accompanying proxy statement. YOUR VOTE IS IMPORTANT IF YOU ARE UNABLE TO BE PRESENT PERSONALLY, PLEASE VOTE BY TELEPHONE, INTERNET, OR BY MAIL.PLEASE REFER TO THE ENCLOSED PROXY FOR INFORMATION ON HOW TO VOTE BY TELEPHONE OR INTERNET.IF YOU CHOOSE TO VOTE BY MAIL, PLEASE MARK, SIGN AND DATE THE ENCLOSED PROXY, WHICH IS BEING SOLICITED BY THE BOARD OF DIRECTORS, AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE. By Order of the Board of Directors, /s/ John C. Wobensmith John C. Wobensmith Chief Financial Officer, Principal Accounting Officer and Secretary New York, New York March 29, 2012 Genco Shipping & Trading Limited 299 Park Avenue (12th Floor) New York, New York 10171 (646) 443-8550 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY 17, 2012 This proxy statement is furnished to shareholders of Genco Shipping & Trading Limited (“Genco” or the “Company”) in connection with the solicitation of proxies, in the accompanying form, by the Board of Directors of Genco (the “Board”) for use in voting at the Annual Meeting of Shareholders (the “Annual Meeting”) to be held at the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, NY, on May 17, 2012 at 10:00 a.m., and at any adjournment or postponement thereof. This proxy statement, the accompanying form of proxy and the Notice of Internet Availability are first being mailed to shareholders on or about April 5, 2012. VOTING RIGHTS AND SOLICITATION OF PROXIES Purpose of the Annual Meeting The specific proposals to be considered and acted upon at the Annual Meeting are summarized in the accompanying Notice of Annual Meeting of Shareholders. Each proposal is described in more detail in this proxy statement. Record Date and Outstanding Shares The Board has fixed the close of business on March 19, 2012 as the record date (the “Record Date”) for the determination of shareholders entitled to notice of, and to vote at, the Annual Meeting. Only shareholders of record at the close of business on that date will be entitled to vote at the Annual Meeting or any and all adjournments or postponements thereof.As of March 19, 2012, Genco had issued and outstanding 43,807,598 shares of common stock. The common stock comprises all of Genco’s issued and outstanding voting stock. Revocability and Voting of Proxies Any person signing a proxy in the form accompanying this proxy statement has the power to revoke it prior to the Annual Meeting or at the Annual Meeting prior to the vote pursuant to the proxy. A proxy may be revoked by any of the following methods: · by writing a letter delivered to John C. Wobensmith, Secretary of Genco, stating that the proxy is revoked; · by submitting another proxy with a later date; or · by attending the Annual Meeting and voting in person. Please note, however, that if a shareholder’s shares are held of record by a broker, bank or other nominee and that shareholder wishes to vote at the Annual Meeting, the shareholder must bring to the Annual Meeting a letter from the broker, bank or other nominee confirming that shareholder’s beneficial ownership of the shares. All shares represented by valid proxies received and not revoked before they are exercised will be voted in the manner specified in the proxy. If you are a shareholder of record and you properly sign, date and return a proxy card, but do not indicate how you wish to vote with respect to a particular nominee or proposal, then your shares will be voted “FOR” the election of such nominee and “FOR” the approval of each proposal.If you indicate a choice with respect to any matter to be acted upon when voting via the Internet (or by telephone or on your returned proxy card) and you do not validly revoke it, your shares will be voted in accordance with your instructions. If you do not vote via the Internet or by telephone, or sign, date and return a proxy card, you must attend the annual meeting in person in order to vote. If you hold your shares through an account with a bank or broker, your shares may be voted by the bank or broker if you do not provide specific voting instructions. Banks and brokers have the authority under New York Stock Exchange rules to vote shares for which their customers do not provide voting instructions on routine matters. The proposal to ratify the appointment of our independent auditors is a routine matter that is considered a “discretionary” item under NYSE rules. This means that banks and brokers may vote in their discretion on this matter on behalf of clients who have not furnished voting instructions at least ten days before the date of the annual meeting. The proposals to (i) elect three Class I Directors and (ii) approve Genco’s 2012 Equity Incentive Plan are each non-routine matters for which brokers do not have discretionary voting power and for which specific instructions from beneficial owners are required. As a result, brokers are not allowed to vote on any of these proposals on behalf of beneficial owners if such owners do not return specific voting instructions. Voting at the Annual Meeting Each share of common stock outstanding on the Record Date will be entitled to one vote on each matter submitted to a vote of the shareholders, including the election of directors. Cumulative voting by shareholders is not permitted. The presence, in person or by proxy, of the holders of a majority of the votes entitled to be cast by the shareholders entitled to vote at the Annual Meeting is necessary to constitute a quorum. Abstentions and broker “non-votes” are counted as present and entitled to vote for purposes of determining a quorum. A broker “non-vote” occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power for that particular item and has not received instructions from the beneficial owner. Proposal Vote Required Effect of Abstentions Effect of Broker “Non-Votes” 1. Election of Directors Plurality of votes cast No effect No effect 2. Approval of 2012 Equity IncentivePlan Affirmative vote of a majority of the votes cast, provided that the total votes cast represent more than 50% of the common shares entitled to vote Same effect as a vote “against” No effect, provided that the total votes cast represent more than 50% of the common shares entitled to vote 3. Appointment of Independent Auditors Affirmative vote of a majority of the common shares represented and entitled to vote Same effect as a vote “against” No effect For directions to be able to attend the meeting and vote in person, please contact us by sending an e-mail to finance@gencoshipping.com. 2 Solicitation We will pay the costs relating to this proxy statement, the proxy and the Annual Meeting.We have retained D.F. King & Co., Inc. to assist with the solicitation at a fee of $7,500 plus reasonable out-of-pocket expenses.We may reimburse brokerage firms and other persons representing beneficial owners of shares for their expenses in forwarding solicitation material to beneficial owners.Directors, officers and regular employees may also solicit proxies. They will not receive any additional pay for the solicitation. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to Be Held May 17, 2012. Our Proxy Statement and Annual Report to Shareholders are available at www.proxyvote.com. Your vote is important. Thank you for voting. 3 PROPOSAL NO. 1 ELECTION OF DIRECTORS Under Genco’s Certificate of Incorporation, as amended, the Board of Directors is classified into three classes. The three directors serving in Class I have terms expiring at the 2012 Annual Meeting. The Board of Directors has nominated the Class I directors currently serving on the Board of Directors, Basil G. Mavroleon, Rear Admiral Robert C. North, USCG (ret.), and Harry A. Perrin, for re-election to serve as Class I directors of the Company for a three-year term until the 2015 Annual Meeting of Shareholders of the Company and until their successors are elected and qualified or until their earlier resignation or removal.Although management has no reason to believe that the nominees will not be available as candidates, should such a situation arise, proxies may be voted for the election of such other persons as the holders of the proxies may, in their discretion, determine. Directors are elected by a plurality of the votes cast at the Annual Meeting, either in person or by proxy. Votes that are withheld will be excluded entirely from the vote and will have no effect. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT THE SHAREHOLDERS VOTE “FOR” THE ELECTION (ITEM 1 ON THE ENCLOSED PROXY CARD) OF MESSRS. MAVROLEON, NORTH, AND PERRIN AS CLASS I DIRECTORS. Nominee Information The following table sets forth information regarding the nominees for election or re-election as Class III Directors: Name Age Class Position Basil G. Mavroleon
